Title: From George Washington to Colonel Michael Jackson, 11 August 1779
From: Washington, George
To: Jackson, Michael


        
          Sir,
          Head Qrs West Point Augus[t] 11th 1779
        
        Colo. Meade has shewn me your letter concerning Doctor Scot. It appears by Doctor Cockrans certificate that he was regularly appointed and as by the establishment of the medical department, the appointment and dismission of the Regimental surgeons belong to the Surgeon General, and the New arrangement was not intended to include these, he could not have been regularly superseded. He is therefore still to be considered as preserving his station in the Regiment till some further measures can be taken in the affair: But as you represent him to be unqualified for his office I shall direct Doctor Cochran to have him examin’d and retaind or dismis’d as his qualifications may justify. I am sir your most Ob. servant.
      